Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled “Structural behavior of composite sandwich panels for applications in the construction industry” by MIA de Almeida 2009 (hereinafter “MIA”) in view of U.S. Patent Application Publication No. 2008/0202254 A1 to Deng et al. (hereinafter “Deng”).

Regarding Claim 1, MIA teaches a method for testing strength of a roofing material (see “Introduction” section at page 1 paragraphs 1 – 4 describing sandwich panels as composite materials with a three layer structure and being used in constructions such as roofing and page 2 last two paragraph describing dynamic tests performed to determine and compare the dynamic behavior of the panels), the roofing material comprising: a front substrate; a back substrate arranged on the back side of the front substrate; and a core material filled between the front substrate and the back substrate (see page 1, second paragraphs 2 – 3 describing the structure of the sandwich panels comprising two thin, stiff and resistant composite material skins separated by a core i.e. layer of a low density material).
Even though MIA teaches roofing material as described above, MIA does not explicitly teach the roofing material as being a metal roofing and the front substrate as being made of a metal sheet.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a metal material for the roofing and/or the front substrate of the roofing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
MIA as modified above further teaches the method comprising the steps of: 
tightening the metal roofing material to a base with the back substrate facing the base (see “Experimental Investigations” at pages 4 and 5 describing the different types of mechanical tests, in particular see Fig. 3.2 with the flatwise tensile test of the material at the left which uses an Instron universal hydraulic testing machine as also described 
applying a load for uplifting an end portion of the metal roofing material tightened to the base to the end portion (see first paragraph at page 5 describing applying a tensile force in the laminate longitudinal axis i.e. load is being applied in the upward direction since it is a tensile force therefore reading on the invention as claimed), the end portion defined by edges of the front substrate and the back substrate that are attached to each other (see the sample at Fig. 3.2 having an end portion that is defined by edges of the front substrate and the back substrate that are attached to each other), and measuring an uplift amount of the end portion (see first paragraph at page 5 describing the load and displacement of the machine during the tests were logged, axial strains were measured in the longitudinal direction of the specimen to determine properties of the specimen). 
Even though Mia teaches an Instron tensile testing machine as described above MIA does not explicitly teach or show the details of the Instron testing machine as comprising a frame body to be integrated with the entire end portion in a width direction of the metal roofing material is attached to the end portion, and then the load is applied to the end portion through the frame body.
Deng, in the field of peel strength testing of specimens, teaches wherein a frame body (see test specimen clamping mechanism 30 including a stationary clamping jaw 32 and a moveable clamping jaw 34, see paragraph [0036]) to be integrated with the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of Deng into MIA in order to allow secured attachment of the clamping mechanism to the test specimen and further efficiently provide the load to the test specimen.  The modification allows for more accurate and efficient strength/peel measurement of the sample under test.

Regarding Claim 2, MIA as modified above teaches a step of obtaining an uplift coefficient represented by an amount of change in the load relative to an amount of change in the measured uplift amount (see Figs. 3.3, 3.4 and 3.6 at pages 6, 7 and 9 respectively showing load-displacement curves for the compression testing (i.e. different embodiment than the tensile testing), see also page 8 last paragraph describing slope 
MIA does not explicitly teach an uplift coefficient represented by an amount of change in the load relative to an amount of change in the measured uplift amount as claimed in the same embodiment of the tensile testing as shown at left side of Fig. 3.2. However, MIA teaches the slope of loads and respective displacements for compressive testing in a different embodiment as indicated above. 
Therefore, it would have been oblivious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain the claimed uplift coefficient for the tensile testing as opposed to the compressive testing as indicated by MIA since MIA teaches obtaining the slope (i.e. coefficient) of load and displacement curves.  The modification allows for a more accurate and effective way of determining the stiffness of the panel being tested.

Regarding Claim 3, MIA as modified above teaches the claimed invention except for a step of determining whether or not the uplift coefficient is 6 N/mm or more.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine uplift coefficient being 6 N/mm or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 4, MIA teaches strength test equipment (see Fig. 3.2 at page 4 showing a tensile testing machine such as Instron testing machine as described at page 5 under sub section “3.2.1”) for performing a method for testing a roofing material having a front substrate and a back substrate arranged on a back side of the front substrate (see page 1 describing sandwich panels used in construction such as roofing and page 2 last two paragraph describing dynamic tests performed to determine and compare the dynamic behavior of the panels), the strength test equipment comprising: 
a base to which the roofing material is tightened with the back substrate facing the base (see “Experimental Investigations” at pages 4 and 5 describing the different types of mechanical tests, in particular see Fig. 3.2 with the flatwise tensile test of the material at the left which uses an Instron universal hydraulic testing machine as also described at first paragraph at page 5, note that the Instron testing machine holds the sample material at top and bottom ends in a longitudinal axis hence the bottom end can be considered as the base where the roofing material is tightened); 
a frame body (see top grip portion of the Instron testing machine which can be considered as the frame body as claimed) attached to an end portion of the roofing material, the end portion defined by edges of the front substrate and the back substrate that are attached to each other (see the sample at Fig. 3.2 having an end portion that is defined by edges of the front substrate and the back substrate that are attached to each other). 
Even though Mia teaches an Instron tensile testing machine as described above MIA does not explicitly teach or show the details of the Instron testing machine as 
Deng, in the field of peel strength testing of specimens, teaches wherein a frame body (see test specimen clamping mechanism 30 including a stationary clamping jaw 32 and a moveable clamping jaw 34, see paragraph [0036]) to be integrated with the entire end portion in a width direction (see the clamping mechanism 30 being integrated with the entire end portion of the sample “S” at Fig. 6, see edges of the front and back substrates of sample “S” at Fig. 3 being clamped by the tensile tester such as “Instron” as described at paragraphs [0051] – [0052]) is attached to the end portion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of Deng into MIA in order to allow secured attachment of the clamping mechanism to the test specimen.  The modification allows for more accurate and efficient strength/peel measurement of the sample under test.
Mia in view of Deng as modified above further teaches; 
a load applying device for applying a load for uplifting the end portion of the roofing material to the end portion through the frame body, the load applying device being connected to the end portion via the frame body (see first paragraph at page 5 of Mia describing applying a tensile force in the laminate longitudinal axis i.e. load is being applied in the upward direction since it is a tensile force, note that the top grip portion which is considered as the frame body of the instant claim applies the load in the longitudinal direction as seen at Fig. 3.2 left side of Mia and/or see paragraph [0041] of Deng describing “As shown in FIG. 1, adaptor 16 is positioned so as to be in Deng); 
a load meter for measuring the load applied to the end portion from the load applying device (see page 5 first paragraph of Mia describing the load of the machine during the test being registered on a PC therefore load meter exists that enables the logging of the load as described and/or paragraph [0042] of Deng describing means for measuring tensile force 64 being provided), the load meter (64, Fig. 1 of Deng) being interposed between the frame body (30, Fig. 1 of Deng) and the load applying device (see source of tensile force F being provided as shown by arrow at Fig. 1 of Deng); and 
a displacement meter for measuring an uplift amount of the end portion when the load is applied from the load applying device to the end portion (see page 5 first paragraph describing the displacement of the machine during the test being registered on a PC therefore displacement meter exists that enables the logging of the displacement as described and/or paragraphs [0052] and [0055] of Deng describing gauge length and Fig. 7 showing force-displacement curve obtained from the measurement).  
Even though MIA teaches roofing material as described above, MIA does not explicitly teach the roofing material as being a metal roofing and the front substrate as being made of a metal sheet.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa (U.S. No. 2002/0144556 A1) describes a pluck-resistance measuring instrument for fastener members by using clamping mechanism and tensile force.
Jeong et al. (U.S. 2015/0276579 A1) describes adhesion strength measuring device comprising a pair of load applying parts that are each adhered to outer surfaces of layer under test.
Tunney (U.S. 2008/0053239 A1) teaches method and apparatus for testing roof edge components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861